DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 objected to because of the following informalities:  Claim 4 contains typographical error “wholes”. 
For the purposes of examination, the Examiner will treat wholes” as –holes--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite “the recess sidewall of the p-type layer being configured for promoting injection of holes into the active QW structure through a QW sidewall of the active QW structure.” and “the recess sidewall of the p-type layer is configured for promoting injection of holes into each of the plurality of QW layers within the active QW structure through the QW sidewall”
It is not clear as to what part of the device does the configuring. Is it a structural or some other feature of the recess sidewall of the p-type layer or some other part of the device that promotes injection of holes into the active QW structure through a QW sidewall of the active QW structure?
For the purposes of examination, the Examiner will consider the limitation “the recess sidewall of the p-type layer being configured for promoting injection of holes into the active QW structure through a QW sidewall of the active QW structure” met if all the structural limitations of the Claim 1 are met.
Claims 2-10 are rejected as being dependent on Claim 1.

Claims 6 recites “the dielectric layer is configured to prevent current flow from the p-type layer into the semiconductor template”
It is not clear as to what part of the device does the configuring. Is it a material or location or some other feature of the dielectric layer or some other part of the device that prevent current flow from the p-type layer into the semiconductor template?
For the purposes of examination, the Examiner will consider the limitation “the dielectric layer is configured to prevent current flow from the p-type layer into the semiconductor template” met if all the structural limitation of the Claim 6 are met.


Claims 1 and 11 recite the limitation " the active QW " in line 4.  There is insufficient antecedent basis for this limitation in the claim. As 
For the purposes of examination, the Examiner will treat “the active QW” as --the active QW structure--.
Claims 2-10, 12-14 are rejected as being dependent on Claim 1 or 10.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gruart et al. (US 2022/0238753 A1)


Regarding Claim 1, Gruart (Fig. 1, 4) discloses a light-emitting diode (LED) structure, comprising: 
a semiconductor template (16) having a template top-surface (top); 
an active quantum well (QW) structure (40) formed over the semiconductor template (26); and 
a p-type layer (44 “p-type doped”) having a bottom-surface (bottom of 44) that faces the active QW (40) and the template top-surface (top of 26), the bottom-surface includes a recess sidewall (sidewall of 44), the recess sidewall of the p-type layer being configured for promoting injection of holes into the active QW structure through a QW sidewall (sidewall of 50) of the active QW structure (40). [0062-0064, “The injection of holes into each quantum well may thus occur through the lateral edges of the quantum well” 0071]

Regarding Claim 2, Gruart (Fig. 1, 4) discloses the LED structure of claim 1, wherein 
the active QW structure (40) includes a plurality of pairs of QW layers [“quantum wells 50”; 0063] and quantum barrier layers (52 “barrier layers”) formed parallel to the semiconductor template (26) and stacked in a surface-normal direction relative (vertical) to the template top-surface [0063] (Fig. 1, 4) , and wherein 
the recess sidewall of the p-type layer (sidewall of 44) is configured for promoting injection of holes into each of the plurality of QW layers (50) within the active QW structure (50) through the QW sidewall (sidewall of 50) [“The injection of holes into each quantum well may thus occur through the lateral edges of the quantum well” 0071].

Regarding Claim 4, Gruart (Fig. 1, 4) discloses the LED structure of claim 1, further comprising a hole-blocking layer (26 n-type doped) formed between the active QW structure (40) and the semiconductor template (26 n-type doped) for preventing migration of wholes outside of the active QW structure (40).
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “for preventing migration of wholes outside of the active QW structure” does not distinguish the present invention over the prior art of Gruart who teaches the structure as claimed. 

Regarding Claim 5, Gruart (Fig. 1, 4) discloses the LED structure of claim 4, further comprising a preparation layer (20) disposed between the semiconductor template (14) and the hole-blocking layer (26).

Regarding Claim 6, Gruart (Fig. 1, 4) discloses the LED structure of claim 1, further comprising 
a dielectric layer (22) disposed between the semiconductor template (14) and the p-type layer (44) (Fig. 3, 4), wherein 
the dielectric layer (22) is configured to prevent current flow from the p-type layer (44) into the semiconductor template (14).
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “for preventing migration of wholes outside of the active QW structure” does not distinguish the present invention over the prior art of Gruart who teaches the structure as claimed. 


Regarding Claim 7, Gruart (Fig. 1, 4) discloses the LED structure of claim 1, further comprising 
a p-contact layer (48) for providing electrical contact to the LED structure [“to enable the forming of an ohmic contact between semiconductor layer 44 and electrode layer 34” 0062].

Regarding Claim 8, Gruart (Fig. 1, 4) discloses the LED structure of claim 1, wherein 
in a cross-sectional plane perpendicular to the template top-surface, the bottom-surface (bottom of 44) and the template top-surface (14) form a shape that is one of trapezoidal, triangular, and rectangular (Fig. 1.3, 4).

Regarding Claim 9, Gruart (Fig. 1, 4) discloses the LED structure of claim 1, wherein 
the recess sidewall is non-normal and non-parallel to the template top surface (Fig. 1).

Regarding Claim 10, Gruart (Fig. 1, 4) discloses the LED structure of claim 1, wherein 
the QW sidewall (sidewall of 50) is non-normal and non-parallel to the template top-surface (Fig. 1)..

Regarding Claim 11, Gruart (Fig. 1, 4) discloses the method for fabricating a light-emitting diode (LED) structure on a semiconductor template (16), the semiconductor template (16) having a template top surface (top of 16), the method comprising: 
forming an active quantum well (QW) structure (40) over the template top-surface; 
forming a p-type layer (44 “p-type doped”) over the active QW (40), the p-type layer  having a bottom-surface (bottom of 44) that faces the active QW (40) and the template top-surface (top of 14), the bottom-surface including  a recess sidewall (sidewall of 44); and 
injecting holes into the active QW structure (40) through the recess sidewall [“The injection of holes into each quantum well may thus occur through the lateral edges of the quantum well”; 0071].

Regarding Claim 12, Gruart (Fig. 1, 4) discloses the method of claim 11, further comprising: 
forming a hole-blocking layer (26 n-type doped) between the active QW structure (40) and the semiconductor template (14) for preventing migration of the holes outside of the active QW structure (40) (layer 26 n-type doped and would have hole blocking property).

Regarding Claim 13, Gruart (Fig. 1, 4) discloses the method of claim 11, further comprising: 
forming a dielectric layer (32, 22) between the semiconductor template (14) and the p-type layer (44) so as to prevent unwanted current flow from the p-type layer (44) into the semiconductor template (14) [0079].

Regarding Claim 14, Gruart (Fig. 1, 4) discloses the method of claim 11, wherein 
the recess sidewall is non-normal and non-parallel to the template top surface (See Fig. 1).

Regarding Claim 15, Gruart (Fig. 1, 4) discloses the method for forming a quantum-well-based light-emitting-diode structure (40) on a semiconductor template (14), the semiconductor template (14) defining a plane and a surface normal with respect to the plane, the method comprising: 
injecting holes into a surface of the light-emitting-diode structure (40) that is perpendicular to the surface normal (sidewalls of 40). [“the injection of holes into each quantum well may thus occur through the lateral edges of the quantum well.” 0071]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruart et al. (US 2022/0238753 A1) in view of Yan et al. (US 2011/0315952 A1).
Regarding Claim 3, Gruart (Fig. 1, 4) discloses the LED structure of claim 2, wherein 
at least one of the quantum barrier layers (52) in the active QW structure (40) has a thickness. 
Gruart does not explicitly disclose quantum barrier layer has a thickness greater than fifty nanometers in the surface-normal direction.
Yan discloses quantum barrier layer has a thickness greater than fifty nanometers in the surface-normal direction [100-300nm; 0119].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor device in Gruart in view of Yan such that at least one of the quantum barrier layers in the active QW structure has a thickness greater than fifty nanometers in the surface-normal direction to apply very thick barriers in the LED and have electron supplier layer and hole supplier layer can contact the active-region from lateral side. [0119].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891  


/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891